Title: Chapman Johnson, to Governor John Floyd of Virginia to James Madison, 3 June 1833
From: Johnson, Chapman
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                Thursday morning 6. June 1833—
                            
                        
                        I have just received a letter from Mr. Madison, in which he says,—
                        "It has been suggested that the governor may wait for Some regular notice of the death of Genl Breckinridge,
                            before he fills the vacancy occasioned by it. I hope this is not the case—He has all the Evidence of the event possessed,
                            by any of us,—and beyond That of the news papers, better means of ascertaining it, than I have—Perhaps it would be
                            inconvenient for you to ascertain his views of the matter"—"Should it be found that he requires some communication on the
                            part of the Visiters, and that yours will not suffice, be so good as to let me know, and I will add mine."—
                        Will you do me the favor, to say, in order That I may inform Mr. Madison, whether any further communication
                            is required from the visitors or from the rector, on the subject of the vacancy occasioned by the death of Genl
                            Breckinridge. Very respectfully your obt. Svt—
                        
                            
                                C Johnson
                            
                        
                    